Citation Nr: 1108630	
Decision Date: 03/04/11    Archive Date: 03/17/11

DOCKET NO.  07-08 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral knee, wrist, elbow, thumb, and shoulder disorders.

2.  Entitlement to service connection for lumbar and cervical spine disability.

3.  Entitlement to a rating in excess of 20 percent for residuals of a fracture of the left tibia and fibula, with one-inching shortening, prior to March 31, 2010, and in excess of 30 percent for a total left knee arthroplasty on and after May 1, 2011.

4.  Entitlement to a rating in excess of 10 percent for internal derangement of the left knee prior to March 31, 2010 and on and after May 1, 2011.

5.  Entitlement to a compensable rating for residuals of a fracture of the right ring finger.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from September 1964 to October 1968 and evidently had Reserve service until September 1970.

This matter comes to the Board of Veteran's Appeals (Board) on appeal from an October 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In October 2010, the Veteran testified during a hearing conducted via video conference with the undersigned Veterans Law Judge.  A transcript of the hearing is of record. 

The Board notes that, in an April 2010 rating decision, the RO recharacterized the Veteran's residuals of a fracture of the left tibia and fibula and internal derangement of the left knee as a left total knee arthroplasty and awarded a 100 percent rating under Diagnostic Code 5055, effective from March 31, 2010 to April 30, 2011, and a 30 percent rating thereafter.  The Board has re-characterized the issues on the title page to more accurately reflect the current status of the Veteran's claims.

During his October 2010 hearing, and in a July 2010 written statement, the Veteran said that his right knee "was also damaged" in the motor vehicle accident in service in which he injured his left leg.  He indicated that he recently underwent a total right knee replacement in September 2008.  In July 2010, the Veteran said that his "right knee is not considered service connected although it was damaged at the same time as the left".  These statements appear to raise a claim for entitlement to service connection for a right knee disorder.  This matter is referred to the RO for appropriate development and adjudication.

Finally, the Board notes that, in the July 2010 supplemental statement of the case, the RO noted that it had reviewed the Veteran's electronic Virtual VA records that did not reveal any evidence pertinent to this appeal.  The Board has reviewed the contents of the Veteran's Virtual VA records and found five records, letters to him from the RO dated May 8, 2006, December 28, 2007, December 29, 2008, December 21, 2009, and January 13, 2011.  Copies of the letters have been placed in the claims file. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

First, the Veteran seeks service connection for bilateral shoulder, knee, wrist, elbow, and thumb disorders, and neck and back disorders that, he maintains, were injured in a March 1965 motor vehicle accident in service during which he fractured his left tibia and fibula.  In written and oral statements in support of his claims, the Veteran states that he was hit from the rear by a car and thrown over the top of it.  He indicates that his back, neck, and shoulder were damaged and that he experienced chronic and continuous pain in his shoulders, wrists, knees, elbows, and neck and back since that time.

Service treatment records show that, in March 1965, the Veteran was struck from the rear by an automobile while walking and fractured his left tibia and fibula and weakened his left ankle.  He reported neck and shoulder pain and sustained a laceration to his right shoulder in the scapular region with no artery or nerve involvement.  Results of x-rays of his right shoulder taken at the time were within normal limits.

VA medical records indicate that results of x-rays taken in December 1990 showed degenerative discogenic changes in the Veteran's thoracic spine although, in 1992, results of x-rays of the spine were considered normal.  

A December 2000 VA examination report indicates that the Veteran said he was in an automobile accident "eight or nine years ago" and sustained a whiplash injury to his neck and upper back area.  It was noted that his family physician had x-rays taken of those areas that showed an old, healed fracture of his back.

In February 2005, a VA examiner diagnosed the Veteran with generalized arthritis in his knees, wrists, elbows, and thumbs for the past ten to fifteen years with associated pain and swelling. 

A July 2005 VA examination report indicates that results of x-rays of the Veteran's cervical spine showed degenerative cervical spondylosis with no evidence of traumatic abnormality.  X-rays of his thoracic spine showed degenerative osteophytes in the lower thoracic spine with normal thoracic vertebral body height and alignment.  The diagnostic impression was degenerative joint diease in the cervical and thoracic spine with no sign of the remote cervical spine fracture mentioned by the Veteran as having been discovered fifteen years earlier.  No low back pathology was found.  In the VA examiner's opinion, it was less likely than not that the Veteran's degenerative joint disease in the cervical and thoracic spine was due to his service-connected left fracture and internal derangement of the left knee.  However, the examiner did not comment on whether the Veteran's upper and lower spine complaints were related to his active service, including the 1965 motor vehicle accident.  

Then, in a May 7, 2009 VA outpatient record, a VA physician said that "[i]t is certainly possible that the injury [the Veteran] sustained back in 1964 when he was hit by a vehicle could have caused injury to his low back which has resulted in arthrosis and/or stenosis of his lumbar spine".  A June 2009 VA record indicates that results of the Veteran's magnetic resonance image (MRI) of the spine did not show spinal stenosis.

In his July 2010 written statement, the Veteran requested a copy of the medical records associated with his March and April 1965 hospitalizations.  He reported that he was hospitalized from March 28 to April 5, 1965 and from April 20 to April 30, 1965.  He indicated, and the record shows, that he was treated at the USAGH (97th General Hospital), Frankfurt, Germany APO 09757.  While a clinical cover sheet and summary record document the Veteran's hospitalizations, the complete hospital clinical records are not in the claims file and efforts should be made to obtain them prior to consideration of the Veteran's claims.

VA medical records reveal that, in March 2010, the Veteran underwent a total left knee arthroplasty and last underwent VA examination in April 2007; a new VA examination is necessary to determine the residual level of disability.  38 C.F.R. § 4.71a, Diagnostic Code 5055.  A current VA examination would be helpful to determine the post-surgical level of disability including a specific assessment of his capacity to perform the various physical activities.

A February 2005 award letter from the Social Security Administration (SSA) indicates that the Veteran was entitled to disability benefits that he indicated were awarded due to his memory loss and cognitive problems (see July 2010 written statement and October hearing transcript at page 7).  But, according to a note on a July 2010 Appeal Certification Worksheet, the SSA records were printed on September 24, 2010.  To date, however, a complete copy of the Veteran's SSA records has not been associated with the claims file.  In this regard, the Board notes that the possibility that SSA records could contain evidence relevant to the claims on appeal cannot be foreclosed absent a review of those records.  As such, the 

administrative decision and records considered by the SSA in its award of disability benefits must be obtained prior to consideration of the Veteran's claims.  38 C.F.R. § 3.159(c)(2) (2010); see also Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Finally, recent treatment records from the VA medical center (VAMC) in Cincinnati, Ohio, dated since October 2009, and the VAMC in Gainesville, Florida, dated since March 2010, should also be obtained.

Accordingly, the case is REMANDED for the following action:

1. An appropriate official should request all records regarding the Veteran's treatment at the USAGH Frankfurt, Germany (97th General Hospital), APO 09757, from March 28 to April 5, 1965, and from April 20 to 30, 1965.  If any records are unavailable, a memorandum detailing all efforts to obtain them should be placed in the claims file.

2. Obtain all medical records regarding the Veteran's treatment at the VAMC in Cincinnati for the period from October 2009 to the present, and at the VAMC in Gainesville for the period from March 2010 to the present, and by any additional VA and non-VA medical providers identified by him.  If any records are unavailable, a memorandum detailing all efforts to obtain them should be placed in the claims file.

3. Contact the SSA and request a copy of the administrative decision and all records considered in conjunction with its 2005 award of SSA disability benefits to the Veteran and any subsequent disability determinations regarding him.

4. After accomplishing the above development, the Veteran should be scheduled for a VA examination by medical specialist with professional expertise to determine the etiology of any diagnosed bilateral knee, wrist, elbow, thumb, and shoulder, and neck and back disorders found to be present.  A complete history of the claimed disorders should be obtained from the Veteran, including any post-service intercurrent neck and back injury.  All indicated tests and studies should be conducted and all clinical findings reported in detail.  The claims folder must be made available to the examiner for review.

For each knee, wrist, elbow, thumb, shoulder, neck and back disorder found, the examiner should indicate whether it is at least as likely as not, i.e., is there at least a 50/50 probability, related to the appellant's active duty service (including the findings noted in the March and April 1965 service treatment records noting treatment for the fractured left tibia and fibula and right shoulder laceration) or is such a finding unlikely, i.e., less than a 50/50 probability.  In providing this opinion, the examiner should acknowledge the Veteran's complaints of continuity of symptomatology since service.

Any opinion offered MUST be accompanied by a fully explanatory written rationale.

5. The Veteran should be afforded a VA orthopedic examination to determine the current severity of his left knee/lower extremity disability.  It is imperative that the claims file be made available to and reviewed by the examiner in connection with the examination.  All indicated tests and studies, including x-rays, should be performed.  The examiner should undertake range of motion studies of the knee and ankle, noting the exact measurements for flexion and extension, specifically identifying any excursion of motion accompanied by pain.  The examiner should indicate whether there are chronic residuals consisting of severe, painful motion or weakness in the affected extremity or whether there are intermediate degrees of residual weakness, pain or limitation of motion.  

The examiner should comment on the existence of any surgical scars of the left knee, to include the measurement, and any objective findings of tenderness, tissue damage, pain, and whether the scar causes limited motion.

The examiner should comment on the impact the Veteran's service-connected left knee/lower extremity disability has on his ability to work and to maintain employment.  The examiner should provide supporting rationale for this opinion.

6. Then readjudicate the Veteran's claims on appeal.  If any claim remains denied, send him and his representative a supplemental statement of the case and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



